300 F.2d 162
Ralph L. SIMS, Appellant,v.John T. WILLINGHAM, Warden, United States Penitentiary, Lewisburg, Pennsylvania.
No. 13867.
United States Court of Appeals Third Circuit.
Submitted on Briefs March 6, 1962.
Decided March 15, 1962.

Ralph L. Sims, appellant-pro se.
Bernard J. Brown, U. S. Atty., Harry A. Nagle, Jr., Asst. U. S. Atty., Scranton, Pa., for appellee.
Before STALEY, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
Appellant is a prisoner who has been committed to the United States Penitentiary at Lewisburg, Pennsylvania, to serve a sentence imposed by the District Court for the District of Columbia. Invoking the provisions of Section 2255 of Title 28, United States Code, he first made an unsuccessful collateral attack on his conviction in the District Court for the District of Columbia. Thereafter, in the present proceeding, he asked the District Court for the Middle District of Pennsylvania, the District in which he is incarcerated, to entertain a petition for habeas corpus under Section 2241 of Title 28, United States Code, claiming again that his District of Columbia conviction involved a violation of constitutional rights.


2
The court below properly ruled that it had no jurisdiction in the premises because Congress has made the procedure of petition in the sentencing court under Section 2255, a prisoner's exclusive remedy in such a case as this. United States ex rel. Leguillou v. Davis, 3d Cir. 1954, 212 F.2d 681; Williams v. United States, 10th Cir. 1960, 283 F.2d 59.


3
The judgment will be affirmed.